     Case 2:15-md-02641-DGC Document 13465 Filed 11/20/18 Page 1 of 3



 1   Ramon Rossi Lopez - rlopez@lopezmchugh.com
     (California Bar Number 86361; admitted pro hac vice)
 2   LOPEZ MCHUGH LLP
     100 Bayview Circle, Suite 5600
 3   Newport Beach, California 92660
     (949) 812-5771
 4
     Mark S. O’Connor (011029) – moconnor@beusgilbert.com
 5   BEUS GILBERT   PLLC
     701 N 44th Street
 6   Phoenix, Arizona 85008
     (480) 429-3019
 7
     Co-Lead/Liaison Counsel for Plaintiffs
 8
 9                            UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF ARIZONA
11
     In Re Bard IVC Filters Products               No. MDL15-2641-PHX-DGC
12   Liability Litigation
                                                   CV16-00893-PHX-DGC
13
14   LISA HYDE and MARK HYDE,                      NOTICE OF APPEAL
15                       Plaintiffs,               (Assigned to the Honorable David G.
                                                   Campbell)
16   v.
17   C.R. BARD, INC., a New Jersey
     corporation and BARD PERIPHERAL
18   VASCULAR, an Arizona corporation,
19                       Defendants.
20
           NOTICE IS HEREBY GIVEN that Lisa Hyde and Mark Hyde, Plaintiffs in the
21
     above-named case, hereby appeal to the United States Court of Appeals for the Ninth
22
     Circuit from the Clerk’s Amended Judgment entered on October 24, 2018.
23
           A representation statement that identifies all parties to this appeal along with the
24
     names, addresses, and telephone numbers of their counsel is attached hereto as Exhibit A.
25
26
27
28
     Case 2:15-md-02641-DGC Document 13465 Filed 11/20/18 Page 2 of 3



 1        RESPECTFULLY SUBMITTED this 20th day of November, 2018.
 2
                                       BEUS GILBERT PLLC
 3
                                       By:/s/ Ramon Rossi Lopez
 4                                         Mark S. O’Connor
                                       701 N 44th Street
 5                                     Phoenix, Arizona 85008
 6                                     LOPEZ McHUGH LLP
                                          Ramon Rossi Lopez (CA Bar No. 86361)
 7                                        (admitted pro hac vice)
                                          100 Bayview Circle, Suite 5600
 8                                        Newport Beach, California 92660
 9                                     Co-Lead/Liaison Counsel for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
     Case 2:15-md-02641-DGC Document 13465 Filed 11/20/18 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on this 20th day of November, 2018, I electronically
 4   transmitted the attached document to the Clerk’s Office using the CM/ECF System for
 5   filing and transmittal of a Notice of Electronic Filing.
 6                                                   /s/ Marilyn B. Wass
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
